Exhibit 99.2 News Release FOR IMMEDIATE RELEASE SEPTEMBER 24, 2012 CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, SEPTEMBER 24, 2012 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.0875 per share quarterly dividend that will be paid on October 31, 2012 to common shareholders of record on October 15, 2012.Chesapeake has approximately 665 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 4.50% 5% (2005B) 5.75% 5.75% (Series A) NYSE Symbol CHK Pr D N/A N/A N/A Date of Original Issue September 14, 2005 November 8, 2005 May 17, 2010 May 17, 2010 Registered CUSIP N/A N/A 144A CUSIP N/A RegS CUSIP N/A N/A U16450204 U16450113 Clean (no legends)CUSIP N/A N/A N/A Par Value per Share Shares Outstanding Liquidation Preference per Share Record Date December 3, 2012 November 1, 2012 November 1, 2012 November 1, 2012 Payment Date December 17, 2012 November 15, 2012 November 15, 2012 November 15, 2012 Amount per Share Chesapeake Energy Corporation (NYSE:CHK) is the second-largest producer of natural gas, a Top 15 producer of oil and natural gas liquids and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Eagle Ford, Utica, Granite Wash, Cleveland, Tonkawa, Mississippi Lime and Niobrara unconventional liquids plays and in the Marcellus, Haynesville/Bossier and Barnett unconventional natural gas shale plays.The company also owns substantial marketing and oilfield services businesses through its subsidiaries Chesapeake Energy Marketing, Inc. and Chesapeake Oilfield Services, L.L.C.Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and news releases. CHESAPEAKE CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA (405) 767-4763 jeff.mobley@chk.com John J. Kilgallon (405) 935-4441 john.kilgallon@chk.com Michael Kehs (405) 935-2560 michael.kehs@chk.com Jim Gipson (405) 935-1310 jim.gipson@chk.com 6100 North Western Avenue P.O. Box 18496 Oklahoma City, OK 73154
